          Case 4:19-cv-05398-JST Document 36 Filed 03/31/20 Page 1 of 4



     DISABILITY RIGHTS ADVOCATES
 1   Thomas Zito (CA BAR NO. 304629)
     Sean Betouliere (CA BAR NO. 308645)
 2   Disability Rights Advocates
     2001 Center Street, Fourth Floor
 3   Berkeley, California 94704-1204
     Tel: (510) 665-8644
 4   Fax: (510) 665-8511
     Email: tzito@dralegal.org
 5
     Michael Rawson (CA BAR NO. 95868)
 6   Craig Castellanet (CA BAR NO. 176054)
     Melissa A. Morris (CA BAR NO. 233393)
 7   Public Interest Law Project
     449 15th St., Suite 301
 8   Oakland, CA 94612-06001
     Tel: (510) 891-9794
 9   Fax: (510) 891-9727
10   Email: mrawson@pilpca.org

11   Attorneys for Plaintiffs

12   BARBARA J. PARKER, City Attorney – SBN 069722
     MARIA BEE, Chief Assistant City Attorney – SBN 167716
13   DAVID A. PEREDA, Special Counsel – SBN 237982
     KEVIN P. MCLAUGHLIN, Deputy City Attorney – SBN 251477
14   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
15   Telephone: (510) 238-2961 Fax: (510) 238-6500
     Email: kmclaughlin@oaklandcityattorney.org
16
     Attorneys for Defendant City of Oakland
17
                                    UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
     IAN SMITH and MITCH JESERICH, on                        Case No. 4:19-cv-05398-JST
20   behalf of themselves and all others similarly
     situated,                                               SECOND JOINT CASE MANAGEMENT
21                                                           CONFERENCE STATEMENT
                      Plaintiffs,
22                                                           Date:    April 7, 2020
     v.                                                      Time:    2:00 P.M.
23                                                           Place:   Telephonic
     CITY OF OAKLAND, a public entity,                       Judge:   Hon. Jon S. Tigar
24
                      Defendant
25

26

27

28

     Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
     Second Joint Case Management Conference Statement
          Case 4:19-cv-05398-JST Document 36 Filed 03/31/20 Page 2 of 4



                            SECOND CASE MANAGEMENT STATEMENT
 1

 2           Pursuant to Civil L.R 16-10(d) and this Court’s December 18, 2019 order (ECF No. 28),
 3   the Parties, by and though their undersigned counsel, jointly submit this Second Joint Case
 4   Management Statement.
 5   I.      STATUS SINCE DECEMBER 18, 2019:
 6           A.      Status of Settlement Discussions
 7           Since December 18, 2019, the Parties have held two phone conferences with Magistrate
 8   Judge Ryu to discuss possible settlement and the scheduling of a formal settlement conference.
 9   The Parties have agreed that, until this Court rules on the City’s pending motion to dismiss
10   Plaintiffs’ claims, any settlement discussions would likely be premature and unproductive.
11   Judge Ryu had initially set a settlement conference for March 6, 2020. See ECF Nos. 18-19.
12           On February 18, 2020, Judge Ryu vacated this March 6 date in light of the continued
13   pendency of the City’s motion. ECF No. 31. The Parties instead conferred by phone with Judge
14   Ryu on March 6 and agreed that, immediately after a ruling from the Court on the City’s motion
15   to dismiss, Plaintiffs would contact Judge Ryu to begin the process of setting another date for a
16   settlement conference. ECF No. 33.
17           B.      Status of Litigation
18           In an effort to conserve resources, the Parties have largely held off on proceeding with
19   active litigation while a ruling on the City’s motion is pending. On February 21, 2020, the Parties
20   stipulated to Plaintiff Sunday Parker’s voluntary dismissal from this action, in anticipation of
21   Ms. Parker’s planned move out-of-state. Plaintiffs are in the process of preparing discovery
22   requests, but may not have served them by April 7, 2020. The Parties are currently discussing
23   reasonable deadlines for the City to respond in light of shelter-in-place orders and the COVID-19
24   pandemic. The Parties will update the Court with their plans on April 7, 2020.
25           Given the uncertainty and likely impact of the COVID-19 pandemic on the Parties’
26   respective abilities to participate in the discovery process, engage with experts, and otherwise
27   litigate this case, the Parties believe it would be prudent to extend all deadlines by at least 12
28   weeks from the dates previously proposed.

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Second Joint Case Management Conference Statement                                                    1
       Case 4:19-cv-05398-JST Document 36 Filed 03/31/20 Page 3 of 4



     II.     PROPOSED SCHEDULE:
 1
             In light of the statewide shelter in place order currently in effect and the impact that
 2
     COVID-19 will likely have on normal operation of Plaintiffs, the City, and this Court, the Parties
 3
     respectfully request that the deadlines previously ordered by this Court or proposed by the
 4
     Parties be extended as follows:
 5
     Motion for Class Certification filed no later than:                       September 11, 2020
 6

 7
     Completion of fact discovery:                                             December 18, 2020
 8
     Expert Discovery:
 9
             Disclosure of Experts:                                            December 18, 2020
10
             Rebuttal Reports/Rebuttal Expert Disclosure                       January 29, 2021
11
             Expert Depositions complete/Expert Discovery Closed:              February 26, 2021
12
     Dispositive motion filing deadline:                                       April 9, 2021
13
     Dispositive motion hearing deadline:                             As set by the court after April 9, 2021
14
     Pretrial conference:                                             As set by the Court after April 9, 2021
15
     Start of Trial:                                                  As set by the Court after April 9, 2021
16

17

18   Respectfully Submitted,
19    Dated: March 31, 2020                                  DISABILITY RIGHTS ADVOCATES
20

21                                                           By: /s/ Thomas Zito
                                                                Thomas Zito
22
                                                             PUBLIC INTEREST LAW PROJECT
23

24
                                                             By: /s/ Michael Rawson
25                                                              Michael Rawson
26

27                                                           Counsel for Plaintiffs
28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Second Joint Case Management Conference Statement                                                     2
       Case 4:19-cv-05398-JST Document 36 Filed 03/31/20 Page 4 of 4



      Dated: March 31, 2020                                  CITY OF OAKLAND
 1

 2                                                           By: /s/ Kevin P. McLaughlin
                                                                 Kevin P. McLaughlin, Deputy City
 3                                                               Attorney
 4                                                           Counsel for Defendant City of Oakland
 5

 6                                         FILER’S ATTESTATION
 7           Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Thomas Zito, attest that
 8   concurrence in the filing of this document has been obtained from all signatories.
 9

10   [PROPOSED] ORDER
11

12

13   PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.

14

15

16
      Dated:                                                 By:
17                                                                 The Honorable Jon S. Tigar
                                                                   United States District Court
18                                                                 Northern District of California
19

20

21

22

23

24

25

26

27

28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Second Joint Case Management Conference Statement                                               3
